People v Brown (2016 NY Slip Op 00119)





People v Brown


2016 NY Slip Op 00119


Decided on January 12, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 12, 2016

Mazzarelli, J.P., Friedman, Gische, Kapnick, JJ.


16623 5496/11

[*1] The People of the State of New York Respondent,
vAllen Brown, Defendant-Appellant.


Davis Polk & Wardwell LLP, New York (Alexander F. Mindlin of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Patricia Curran of counsel), for respondent.

Judgment, Supreme Court, New York County (Laura A. Ward, J. at first jury trial; Cassandra M. Mullen, J. at second jury trial and sentencing), rendered June 12, 2013, convicting defendant of grand larceny in the fourth degree and resisting arrest, and sentencing him, as a second felony offender, to an aggregate term of two to four years, unanimously affirmed.
By failing to object or making only general objections, defendant failed to preserve his challenges to the prosecutor's conduct at the second trial, where defendant was convicted of grand larceny, and we decline to review them in the interest of justice. As an alternative holding, we reject them on the merits. The challenged portions of the prosecutor's summation were generally responsive to defense arguments, and there was nothing so egregious as to warrant reversal (see People v Overlee , 236 AD2d 133 [1st Dept 1997], lv denied  91 NY2d 976 [1998]; People v D'Alessandro , 184 AD2d 114, 118-119 [1st Dept 1992], lv denied  81 NY2d 884 [1993]). Furthermore, by arguing in his opening statement that a police officer had "rushed to judgment" and arrested defendant without conducting a proper investigation and "without even hearing his side of the story," defense counsel opened the door to otherwise inadmissible testimony regarding defendant's postarrest silence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 12, 2016
CLERK